DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18189409.8, filed on 8/16/18.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: signal source, monitoring device in claim 16.
According to the specification and drawing, the signal source is any generic voltage source and monitoring device appears to be a TDR.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 16-17, 19-20, 22, 25-28 and 30 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Sohn et al. (US 20190293706, hereinafter Sohn).

Regarding to claim 16, Sohn discloses an apparatus for monitoring a condition of an electrical power transmission medium (fig. 1-2 abstract and paragraph 0003), the apparatus comprising: 
a signal source (fig. 1[100]) for transmitting a signal to travel along the electrical power transmission medium (fig. 1[20]); and 
a monitoring device (fig. 1[300]) configured to detect one or more reflected signals (fig. 1[200]) in the electrical power transmission medium (fig. 1[20]), wherein the monitoring device (fig. 1[300]) is configured to use the or each detected reflected signal to determine a change in capacitance of the electrical power transmission medium (paragraph 0002 discloses electromagnetic waves of an electrical signal are determined by resistance, inductance, and capacitance of the cable, and a local change in impedance may cause reflected waves at the point of change when an electrical signal is applied. Thus, the reflected-wave measurement method may detect abnormalities of a cable and positions of abnormalities by analyzing waveforms of the reflected waves).

Regarding to claim 17, Sohn discloses the apparatus according to claim 16 wherein the monitoring device (fig. 1[300]) is configured to use an arrival time of the or each detected reflected signal to determine the change in capacitance of the electrical power transmission medium (paragraphs 0003, 0009, 0030 and figs. 4-5, TDR for detect the position of the defect in the cable based on time).

Regarding to claim 19, Sohn discloses the apparatus according to claim 16 wherein the monitoring device (fig. 1[300]) is configured to use the or each detected reflected signal to determine the change in capacitance of the electrical power transmission medium with a length of the electrical power transmission medium (paragraph 0002).

Regarding to claim 20, Sohn discloses the apparatus according to claim 16 wherein the monitoring device (fig. 1[300]) is configured to use the or each detected reflected signal to determine a location of a section of the electrical power transmission medium that corresponds to the change in capacitance of the electrical power transmission medium (paragraph 0002).

Regarding to claim 22, Sohn discloses the apparatus according to claim 16 wherein the monitoring device is configured to use the or each detected reflected signal to determine a length of a section of the electrical power transmission medium that corresponds to the change in capacitance of the electrical power transmission medium (paragraph 0002).

Regarding to claim 25, Sohn discloses the apparatus according to claim 16 wherein the monitoring device is configured to use the or each detected reflected signal to determine the change in capacitance of the electrical power transmission medium with time (paragraphs 0003, 0009, 0030 and figs. 4-5, TDR for detect the position of the defect in the cable based on time).

Regarding to claim 26, Sohn discloses the apparatus according to claim 16 wherein the electrical power transmission medium is an electrical power transmission line or cable (figs. 1, 2 cable 20).

Regarding to claim 27, Sohn discloses a method for monitoring a condition of an electrical power transmission medium (fig. 1-3), the method comprising: 
transmitting a signal (fig. 1[100] and fig.3[S310]) to travel along the electrical power transmission medium (fig. 1[20]); 
detecting one or more reflected signals (fig. 1[200] and fig.3[S320]) in the electrical power transmission medium (fig. 1[20]); and 
using the or each detected reflected signal (fig. 1[200] and fig.3[S330]) to determine a change in capacitance of the electrical power transmission medium (paragraph 0002 discloses electromagnetic waves of an electrical signal are determined by resistance, inductance, and capacitance of the cable, and a local change in impedance may cause reflected waves at the point of change when an electrical signal is applied. Thus, the reflected-wave measurement method may detect abnormalities of a cable and positions of abnormalities by analyzing waveforms of the reflected waves).

Regarding to claim 28, Sohn discloses the method according to claim 27 including using an arrival time of the or each detected reflected signal to determine the change in capacitance of the electrical power transmission medium (paragraphs 0003, 0009, 0030 and figs. 4-5, TDR for detect the position of the defect in the cable based on time).

Regarding to claim 30, Sohn discloses the method according to claim 27 including using the or each detected reflected signal to determine a location of a section of the electrical power transmission medium that corresponds to the change in capacitance of the electrical power transmission medium (paragraph 0002).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn as applied to claims 16 and 27 respectively above, and further in view of Hall et al. (US 20150160283, provided by applicant, hereinafter Hall).

Regarding to claim 18, Sohn discloses the apparatus according to claim 16 wherein the monitoring device (fig. 1[300]) is configured to use a magnitude or amplitude of the or each detected reflected signal to determine the change in capacitance of the electrical power transmission medium (the function of the TDR is to detect the change in amplitude or magnitude of the reflected signal. When the cable has a defect the impedance at the defective position would be changed. Therefore, the monitoring device would detect the change in magnitude of the reflected signal to detect the position of the abnormality in the cable).
Even if Sohn does not disclose the monitoring device is configured to use a magnitude or amplitude of the or each detected reflected signal to determine the change in capacitance of the electrical power transmission medium.
Paragraph 0017 of Hall discloses the amplitude and polarity of the reflected wave, the proportionality of the impedance change can be determined.
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA to incorporate the system of Hall into the system of Sohn in order to test the cable without the necessity of physical tracing and inspection.

Regarding to claim 29, Sohn discloses the method according to claim 27 including using a magnitude or amplitude of the or each detected reflected signal to determine the change in capacitance of the electrical power transmission medium (the function of the TDR is to detect the change in amplitude or magnitude of the reflected signal. When the cable has a defect the impedance at the defective position would be changed. Therefore, the monitoring device would detect the change in magnitude of the reflected signal to detect the position of the abnormality in the cable).
Even if Sohn does not disclose the monitoring device is configured to use a magnitude or amplitude of the or each detected reflected signal to determine the change in capacitance of the electrical power transmission medium.
Paragraph 0017 of Hall discloses the amplitude and polarity of the reflected wave, the proportionality of the impedance change can be determined.
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA to incorporate the system of Hall into the system of Sohn in order to test the cable without the necessity of physical tracing and inspection.

Claims 21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sohn as applied to claim 16 above, and further in view of Hornsby et al. (US 20050057259, hereinafter Hornsby).

Regarding to claim 21, Sohn discloses the apparatus according to claim 20 wherein the monitoring device (fig. 1[300]) to detect the change in capacitance of the cable).
However, Sohn does not disclose wherein the monitoring device (fig. 1[300]) is configured to use a reference reflected signal that is based on a reference location in the electrical power transmission medium, and the monitoring device is configured to compare the or each detected reflected signal with the reference reflected signal to determine the location of the section of the electrical power transmission medium that corresponds to the change in capacitance of the electrical power transmission medium.
Hornsby discloses a system for remotely detecting and locating damaged conductor. Fig. 7 and paragraph 0009 discloses damaged wire detectors can detect and/or locate a damaged conductor in a number of different manners. For example, each damaged wire detector can be capable of detecting and/or locating at least one damaged conductor by transmitting at least one test pulse along at least one respective conductor and receiving at least one reflection from the respective conductors. Thereafter, the respective damaged wire detector can compare the reflections to reference data to thereby detect and/or locate at least one damaged conductor. The damaged wire detector can be further capable of converting the reflected signal into digital data representative of the reflections that are then compared to reference data, such as previously stored reference data.
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA to incorporate the system of Hornsby into the system of Sohn in order to test to test wiring from external locations can reduce unnecessary vehicle or structure entry and reduce the potential for incidental damage. Cable inspection times can also be reduced due to automated processes and being able to conduct tests from external to system locations.

Regarding to claim 23, Sohn in view of Hornsby discloses the apparatus according to claim 21 wherein the monitoring device (fig. 1[300]) to detect the change in capacitance of the cable).
However, Sohn does not disclose the monitoring is configured to use a reference reflected signal that is based on a reference location in the electrical power transmission medium, and the monitoring device is configured to compare the or each detected reflected signal with the reference reflected signal to determine a length of the section of the electrical power transmission medium that corresponds to the change in capacitance of the electrical power transmission medium.
Hornsby discloses a system for remotely detecting and locating damaged conductor. Fig. 7 and paragraph 0009 discloses damaged wire detectors can detect and/or locate a damaged conductor in a number of different manners. For example, each damaged wire detector can be capable of detecting and/or locating at least one damaged conductor by transmitting at least one test pulse along at least one respective conductor and receiving at least one reflection from the respective conductors. Thereafter, the respective damaged wire detector can compare the reflections to reference data to thereby detect and/or locate at least one damaged conductor. The damaged wire detector can be further capable of converting the reflected signal into digital data representative of the reflections that are then compared to reference data, such as previously stored reference data. Paragraph 0045 discloses reflections can then be compared to reference digital data to determine whether the digital data is within a threshold of the reference digital data. More particularly, the transit time required for each test pulse to travel down the conductors and reflect back can be determined from the digital data, which can thereafter be converted to a length.

Regarding to claim 24, Sohn in view of Hornsby discloses the apparatus according to claim 21 wherein the reference location in the electrical power transmission medium is the location of a discontinuity in characteristic impedance in the electrical power transmission medium (paragraph 0029, 0031, 0055 and of Hornsby discloses the reflection signal of cable included termination point or load and fig. 7 show the comparison between the measure data and reference data included reference location (termination point)).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863